Citation Nr: 0942684
Decision Date: 11/09/09	Archive Date: 01/05/10

Citation Nr: 0942684	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-02 651	)	DATE NOV 09 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a May 2007 decision, the Board denied the claim on appeal.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a June 2009 
Joint Motion for Remand (Joint Motion), the Court remanded 
this appeal in June 2009 for development in compliance with 
the Joint Motion.  The appeal is remanded to the Department 
of Veterans Affairs Regional Office.  VA will notify the 
Veteran if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the November 2004 VA respiratory examination report was 
inadequate and the May 2007 Board decision did not adequately 
discuss the Veteran's lay testimony.  Accordingly, in order 
to prevent prejudice to the Veteran, the May 2007 decision of 
the Board must be vacated in its entirety, and a new decision 
will be entered as if the May 2007 decision by the Board had 
never been issued.


ORDER

The May 25, 2007 decision of the Board is vacated.


REMAND

As noted in the Introduction above, the Court's June 2009 
order remanded the claim of entitlement to service connection 
for sarcoidosis for readjudication consistent with the June 
2009 Joint Motion.  The Joint Motion stated that 
readjudication of the claims was required, in part, because 
the November 2004 VA respiratory examination report which the 
Board relied upon in the May 2007 decision was inadequate.  
Specifically, the Joint Motion stated that the report failed 
to consider (1) that the Veteran was treated with the same 
medication during military service which was later prescribed 
for sarcoidosis, (2) treatment reports dated in November 1987 
and August 1988, and (3) the Veteran's statements that she 
experienced sinusitis and chronic cough on a May 1989 
separation report of medical history.  As such, the claim 
must be remanded for a new medical examination as the 
November 2004 VA respiratory examination was inadequate.  
38 C.F.R. § 3.159(c)(4) (2009); Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (if VA provides the Veteran with an 
examination in a service connection claim, the examination 
must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of her currently diagnosed sarcoidosis.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make these 
determinations must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any sarcoidosis 
found is related to the Veteran's 
period of military service.  In 
providing this opinion, the examiner 
must specifically discuss the Veteran's 
in-service medication, the service 
treatment reports dated in November 
1987 and August 1988, and the Veteran's 
statements that she experienced 
sinusitis and chronic cough on a May 
1989 separation report of medical 
history.  The examiner must also 
comment on the September 2009 letter 
from a private physician which stated 
that it was "very plausible" that the 
Veteran's sarcoidosis was present in 
1988.  Any opinion provided must 
include an explanation of the basis for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
her responsibility to report for any 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


Citation Nr: 0715710	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's sarcoidosis is related to her military service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in active military service, nor 
can it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in September 2003 satisfied the duty to notify provisions.  
An additional letter was also provided to the veteran in 
August 2004, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination was 
provided to the veteran in connection with her claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sarcoidosis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records include multiple 
complaints of coughs and cold-like symptoms.  A March 1987 
medical record stated that the veteran complained of a 
history of sinus problems for the previous year.  The 
assessment was rhinitis.  A May 1987 medical report stated 
that the veteran complained of a sore throat.  The assessment 
was cold/flu.  An August 1987 medical report stated that the 
veteran complained of a cold for the previous 3 weeks.  The 
assessment was coryza.  A chest x-ray examination conducted 
the same day stated that the results were within normal 
limits.  An October 1987 medical report stated that the 
veteran complained of a cough for the previous 5 days.  An 
April 1989 separation radiologic report stated that a chest 
x-ray of the veteran was negative.  In a May 1989 separation 
report of medical history, the veteran stated that she had or 
previously had sinusitis, hay fever, and chronic cough.  The 
examiner noted that the veteran complained of a cough with 
stress reaction.  On physical examination, the veteran's 
nose, sinuses, mouth and throat, and lungs and chest were 
normal.

After separation from military service, a January 1996 
private medical report stated that the veteran was treated in 
December 1995 "for what sounded like a bronchitis."  The 
report stated that the bronchitis "seems to have cleared."  
On physical examination, no abnormalities were noted.

A June 1997 private medical report noted that the veteran 
complained of chest pain which was aggravated by "pushing in 
her chest wall or coughing."  The impression was 
costochondritis.  

A September 1997 private x-ray report stated that views of 
the veteran's chest were taken.  The impression was 
"questionable mild mediastinal lymphadenopathy."  A 
subsequent September 1997 private computed axial tomography 
scan report gave multiple impressions, one of which included 
a "possibility" of sarcoidosis.

An October 1997 private medical report stated that the 
veteran "had been complaining of an intermittent vague chest 
discomfort off/on for a number of years but this has gotten 
somewhat worse over the past couple of months and has been 
associated with increased cough."  The impression stated 
that multiple diagnoses were possible, including sarcoidosis.

A November 1997 private medical report stated that the 
veteran's symptoms "likely represents sarcoid" but other 
disorders could not be ruled out without biopsies.  A 
subsequent November 1997 private operative report stated that 
a biopsy was performed.  The report gave a postoperative 
diagnosis of non-caseating granulomas.

A December 1997 private medical report gave an impression of 
sarcoidosis.  The medical evidence of record shows that 
sarcoidosis has been consistently diagnosed since December 
1997.

An April 2004 private medical note stated that the veteran 
was originally seen in 1998 after a mediastinoscopy showed 
sarcoid.  The note stated that the veteran "had had 
[symptoms] of 'cough [and] cold' for some time before this 
diagnosis which was likely [the first] manifestations." The 
diagnoses were sarcoidosis and asthma.

A November 2004 VA respiratory examination report stated that 
the veteran's claims file was reviewed.  The examiner 
specifically noted the veteran's in-service respiratory 
complaints.  A physical examination was conducted.  The 
impression was sarcoidosis.  The examiner stated

[i]t is my medical opinion that 
sarcoidosis is not service connected.  
Her discharge chest x-ray in 1989 was 
negative.  Her respiratory complaints, 
[at] least as, we can document from 
review of her records, began in 1996, 
seven years after her discharge.  It is 
clear that the incubation period of 
sarcoidosis is not seven years.

Initially, the Board notes that sarcoidosis was not diagnosed 
to a compensable degree within one year of separation from 
service.  Accordingly, presumptive service connection for 
sarcoidosis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record does not show that the 
veteran's sarcoidosis is related to military service.  While 
the veteran's service medical records include multiple 
complaints of cough and cold from March 1987 to October 1987, 
there are no complaints of cough or cold from October 1987 
until her separation from military service in May 1989.  
Although reported a history of similar symptoms at that time, 
no relevant abnormalities were found on physical examination.  
In addition, the veteran's in-service complaints were given 
specific diagnosis, such as rhinitis and coryza.  
Furthermore, two chest x-ray examinations were conducted 
in-service, in August 1987 and April 1989, and neither found 
any abnormalities.  Accordingly, while the veteran has a 
current diagnosis of sarcoidosis, there is no medical 
evidence of record that this disorder was diagnosed prior to 
1996, approximately 7 years after separation from active 
duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

Additionally, there is no medical evidence relating the 
veteran's sarcoidosis to military service.  The only medical 
evidence of record that provides an etiological opinion as to 
the origin of the veteran's sarcoidosis is the November 2004 
VA respiratory examination report which stated that the 
disorder was not related to service.  The Board notes that 
the April 2004 private medical report stated that the veteran 
"had had [symptoms] of 'cough [and] cold' for some time 
before . . . which [were] likely [the first] manifestations" 
of sarcoidosis.  While the veteran had symptoms of cough and 
cold in military service, the medical evidence of record also 
shows that she had symptoms of cough and cold for 
approximately 2 years prior to 1998.  In addition, there is 
no medical evidence of record that the veteran experienced 
"cough [and] cold" between October 1987 and December 1995, 
a period of over 8 years.  Accordingly, the Board finds that 
the "some time before" statement in the April 2004 private 
medical report is too vague to provide a nexus between the 
current disorder and symptoms in service.  Moreover, there is 
no evidence that the April 2004 private medical examiner 
reviewed the veteran's service medical records in conjunction 
with this statement.  

The veteran's statements alone are not sufficient to prove 
that her currently diagnosed sarcoidosis is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a 
physician, the veteran is not competent to make a 
determination that her currently diagnosed sarcoidosis is 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no competent medical evidence 
of record that relates that veteran's currently diagnosed 
sarcoidosis to military service.  As such, service connection 
for sarcoidosis is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as sarcoidosis was not 
diagnosed within one year of separation from military service 
and there is no medical evidence of record that relates the 
veteran's currently diagnosed sarcoidosis to military 
service, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


